Case 1:18-cv-01436-MN Document 75 Filed 10/01/19 Page 1 of 11 PageID #: 4267




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE



QUEST DIAGNOSTICS INVESTMENTS
LLC,

                      Plaintiff,             C.A. No. 1:18-cv-01436 (MN)

              v.

LABORATORY CORPORATION OF                    DEMAND FOR JURY TRIAL
AMERICA HOLDINGS, ESOTERIX, INC.,
and ENDOCRINE SCIENCES, INC.,

                      Defendants.


                               AMENDED EXHIBIT A
                        JOINT CLAIM CONSTRUCTION CHART




 MORRIS JAMES LLP                            WILSON SONSINI GOODRICH & ROSATI, P.C.
 Kenneth L. Dorsney (#3726)                  Ian R. Liston (#5507)
 500 Delaware Avenue, Suite 1500             Johanna Peuscher-Funk (#6451)
 Wilmington, DE 19801-1494                   222 Delaware Avenue, Suite 800
 Telephone: 302.888.6800                     Wilmington, DE 19801
 kdorsney@morrisjames.com                    Telephone: 302.304.7600
                                             iliston@wsgr.com
                                             jpeuscherfunk@wsgr.com
 Attorneys for Plaintiff Quest Diagnostics
 Investments LLC
                                             Attorneys for Defendants Laboratory
                                             Corporation of America Holdings, Esoterix,
                                             Inc., and Endocrine Sciences, Inc.
 Dated: October 1, 2019




11267511/1
Case 1:18-cv-01436-MN Document 75 Filed 10/01/19 Page 2 of 11 PageID #: 4268




                          AMENDED
                          EXHIBIT A
                     Case 1:18-cv-01436-MN Document 75 Filed 10/01/19 Page 3 of 11 PageID #: 4269




                       Quest Diagnostics Investments LLC v. Laboratory Corporation of America Holdings et al.
                                                Civil Action No. 1:18-cv-01436 (MN)
                                            Amended Joint Claim Construction Chart 1

                                   Plaintiff’s          Plaintiff’s        Defendant’s
                Term
    No.                            Proposed             Intrinsic           Proposed               Defendant’s Intrinsic Evidence 3
             Patent/Claim
                                  Construction          Evidence 2         Construction
                                                                                            Title; 1:20–24; 1:32–59; 1:66–2:4; 2:6–3:15;
                                                                                            3:59–4:2; 4:19–35; 5:39–42; 5:50–6:3; 6:28–
                                                                                            7:10; 11:35–67; 12:64–13:6; 13:50–14:40;
               “capable of                                                                  14:55–17:67; 18:24–19:7; Claims 1, 8, 9, 15,
                                  Plain and
                detecting                                                                   23, 24; publications and other references cited
                                  ordinary
             testosterone at                                                                in the passages identified above, the
                                  meaning: “the
            concentrations of                                                               prosecution history of the ’862 patent and
                                  method is able    col. 14, l. 55-col.
          less than [10 or 5 or                                                             priority applications, including without
                                  to detect         15, l. 10
             1] ng/dL in the                                                                limitation the 11/15/2010 Original
    1                             testosterone at   (Example 4);        Indefinite
                 sample”                                                                    Application and Preliminary Amendment,
                                  concentrations    RCE (Mar. 28,                           6/14/2011 Office Action, 11/14/2011
                                  below [10 or 5
            U.S. Patent No.                         2012) (Ex. I)                           Amendment and Reply under 37 CFR 1.111,
                                  or 1] ng/dL in
               8,409,862,                                                                   11/15/2011 Supplemental Amendment and
                                  the female
           claims 1, 8, 9, 15,                                                              Declaration of Michael P. Caulfield,
                                  human sample”
                 23, 24                                                                     1/13/2012 Office Action, 3/28/2012 Request
                                                                                            for Continued Examination and Declaration
                                                                                            of Michael P. Caulfield, 8/15/2012 Office
                                                                                            Action, 11/2/2012 Amendment and Reply

1
     All claim terms were proposed for construction by Defendants.
2
     Plaintiff’s citations include any publications or references cited therein. Plaintiff also identifies the entirety of the claims in which
     the terms appear, including dependent claims, as intrinsic evidence and/or context that supports Plaintiff’s constructions, and
     further reserves the right to rely on any evidence cited by Defendants. Plaintiff also reserves the right to identify additional
     intrinsic evidence after further considering Defendants’ intrinsic evidence.
3
     Defendants reserve the right to rely on any evidence cited by Plaintiff and to identify additional intrinsic evidence after further
     considering Plaintiff’s proposed constructions and intrinsic evidence.
                                                                       1
              Case 1:18-cv-01436-MN Document 75 Filed 10/01/19 Page 4 of 11 PageID #: 4270




                          Plaintiff’s         Plaintiff’s           Defendant’s
         Term
No.                       Proposed            Intrinsic              Proposed            Defendant’s Intrinsic Evidence 3
      Patent/Claim
                         Construction         Evidence 2            Construction
                                                                                   under 37 C.F.R. 1.111, 11/30/2012 Notice of
                                                                                   allowance
                                                                                   Abstract; 1:20–24; 1:42–48; 2:8–49; 3:59–
                                                                                   4:2; 5:20–38; 5:50–6:3; 6:28–8:62; 13:50–
                                                                                   14:40; 18:1–23; Claims 1, 10–12, 15, 18–20;
                                                                                   publications and other references cited in the
                                                                                   passages identified above, the prosecution
                                                                                   history of the ’862 patent and priority
                        Plain and
                                                                                   applications, including without limitation the
        “ionizing”      ordinary
                                          col. 7, ll. 19-20;                       11/15/2010 Original Application and
                        meaning:
                                                                                   Preliminary Amendment, 6/14/2011 Office
2     U.S. Patent No.   “altering a       col. 7, ll. 25-34;       Indefinite
                                                                                   Action, 11/14/2011 Amendment and Reply
        8,409,862,      molecule such
                                                                                   under 37 CFR 1.111, 11/15/2011
       claims 1, 15     that it has a net col. 8, ll. 45-50
                                                                                   Supplemental Amendment and Declaration of
                        electric charge”
                                                                                   Michael P. Caulfield, 1/13/2012 Office
                                                                                   Action, 3/28/2012 Request for Continued
                                                                                   Examination and Declaration of Michael P.
                                                                                   Caulfield, 8/15/2012 Office Action,
                                                                                   11/2/2012 Amendment and Reply under 37
                                                                                   C.F.R. 1.111, 11/30/2012 Notice of allowance




                                                               2
                Case 1:18-cv-01436-MN Document 75 Filed 10/01/19 Page 5 of 11 PageID #: 4271




                             Plaintiff’s         Plaintiff’s            Defendant’s
           Term
No.                          Proposed            Intrinsic               Proposed            Defendant’s Intrinsic Evidence 3
        Patent/Claim
                            Construction         Evidence 2             Construction
                                                                                       Abstract; 1:20–24; 1:42–48; 2:8–49; 3:59–
                                                                                       4:2; 5:20–38; 5:50–6:3; 6:28–8:62; 13:50–
                            Plain and
                                                                                       14:40; 18:1–23; Claims 1, 10–12, 15, 18–20;
                            ordinary
                                                                                       publications and other references cited in the
                            meaning: “one
                                                                                       passages identified above, the prosecution
                            or more
                                                                                       history of the ’862 patent and priority
                            testosterone
                                              col. 2, ll. 17-27;                       applications, including without limitation the
      “testosterone ions”   molecules that
                                                                                       11/15/2010 Original Application and
                            have been         col. 6, l. 61-col.                       Preliminary Amendment, 6/14/2011 Office
3      U.S. Patent No.      altered to have   7, l. 7;                 Indefinite
                                                                                       Action, 11/14/2011 Amendment and Reply
         8,409,862,         a net electric
                                              col 12, l. 64-col.                       under 37 CFR 1.111, 11/15/2011
        claims 1, 15        charge or one
                                              13, l. 1                                 Supplemental Amendment and Declaration of
                            or more
                                                                                       Michael P. Caulfield, 1/13/2012 Office
                            fragments
                                                                                       Action, 3/28/2012 Request for Continued
                            thereof with a
                                                                                       Examination and Declaration of Michael P.
                            net electric
                                                                                       Caulfield, 8/15/2012 Office Action,
                            charge”
                                                                                       11/2/2012 Amendment and Reply under 37
                                                                                       C.F.R. 1.111, 11/30/2012 Notice of allowance




                                                                   3
              Case 1:18-cv-01436-MN Document 75 Filed 10/01/19 Page 6 of 11 PageID #: 4272




                         Plaintiff’s         Plaintiff’s           Defendant’s
         Term
No.                      Proposed            Intrinsic              Proposed              Defendant’s Intrinsic Evidence 3
      Patent/Claim
                        Construction         Evidence 2            Construction
                                                                                     1:60–2:4; 3:7–58; 4:36–5:15; 5:50–6:27;
                                                                                     8:63–11:34; 12:5–63; 13:18–59; 14:41–54;
                                                                                     Claims 1–7, 15, 17; publications and other
                                                                                     references cited in the passages identified
                                                                  “enriching the
                        Plain and                                                    above; the prosecution history of the ’862
                                                                  amount of
                        ordinary                                                     patent and priority applications, including
                                                                  testosterone
         “purifying     meaning:                                                     without limitation the 11/15/2010 Original
                                                                  relative to one
       testosterone”    “enriching the                                               Application and Preliminary Amendment,
                                                                  or more other
                        amount of                                                    6/14/2011 Office Action, 11/14/2011
4                                         col. 3, ll. 52-54       components of
      U.S. Patent No.   testosterone                                                 Amendment and Reply under 37 CFR 1.111,
                                                                  the sample by
        8,409,862,      relative to one                                              11/15/2011 Supplemental Amendment and
                                                                  removing
          claim 1       or more other                                                Declaration of Michael P. Caulfield,
                                                                  materials other
                        components of                                                1/13/2012 Office Action, 3/28/2012 Request
                                                                  than the analyte
                        the sample”                                                  for Continued Examination and Declaration
                                                                  of interest”
                                                                                     of Michael P. Caulfield, 8/15/2012 Office
                                                                                     Action, 11/2/2012 Amendment and Reply
                                                                                     under 37 C.F.R. 1.111, 11/30/2012 Notice of
                                                                                     allowance




                                                              4
               Case 1:18-cv-01436-MN Document 75 Filed 10/01/19 Page 7 of 11 PageID #: 4273




                           Plaintiff’s        Plaintiff’s          Defendant’s
           Term
No.                        Proposed           Intrinsic             Proposed              Defendant’s Intrinsic Evidence 3
        Patent/Claim
                          Construction        Evidence 2           Construction
                                                                                    ’867 patent
                                                                                    1:19–2:33; 2:61–63; 3:3–6; 5:48–50; 5:54–55;
                                                                                    10:37–11:6; 11:46–12:20; 12:25–28; 13:8–30;
                                                                                    Claims 1, 11, 21; publications and other
                                                                                    references cited in the passages identified
                                                                                    above, the prosecution history of the ’867
                                                                                    patent and priority application, including
                                                                                    without limitation the 3/21/2006 Original
                                                                                    Application, 4/12/2010 Office Action,
                          Plain and
                                                                                    7/9/2010 Amendment and Reply under 37
                          ordinary
        “protonated and                                                             CFR 1.111, 10/5/2010 Office Action,
                          meaning: “a      ’867 patent
          dehydrated”                                                               11/17/2010 Amendment and Reply under 37
                          material to      col. 10, l. 37 –
                                                                                    CFR 1.111, 3/2/2011 Notice of Allowance
                          which a proton   col. 11, l. 6          “added proton
        U.S. Patent No.
5                         has been added                          and removed
      7,927,867, claim 21                                                         ’427 patent
                          and from which   ’427 patent            water molecule”
                                                                                  1:19–2:35; 2:45–3:21; 5:34–63; 10:40–11:9;
                          one or more      col. 10, l. 40 –
        U.S. Patent No.                                                           11:50–12:26; 13:17–40; Claims 1, 13;
                          water            col. 11, l. 9
       8,101,427, claim 1                                                         publications and other references cited in the
                          molecules have
                                                                                  passages identified above, the prosecution
                          been removed”
                                                                                  history of the ’427 patent and priority
                                                                                  applications, including without limitation the
                                                                                  5/25/2011 Original Application, 8/4/2011
                                                                                  Office Action, 8/24/2011 Amendment and
                                                                                  Reply under 37 CFR 1.111, 9/16/2011 Notice
                                                                                  of Allowance, 9/22/2011 Amendment under
                                                                                  37 CFR 1.312, 10/17/2011 Office Action,
                                                                                  11/7/2011 Amendment under 37 CFR 1.312,
                                                                                  11/17/2011 Office Action




                                                              5
               Case 1:18-cv-01436-MN Document 75 Filed 10/01/19 Page 8 of 11 PageID #: 4274




                            Plaintiff’s        Plaintiff’s            Defendant’s
           Term
No.                         Proposed           Intrinsic               Proposed              Defendant’s Intrinsic Evidence 3
        Patent/Claim
                           Construction        Evidence 2             Construction
                                                                                       ’427 patent
                                                                                       Title; Abstract; 1:12–19; 1:56–2:35; 2:37–
                                            ’427 patent                                3:45; 3:50–55; 4:27–43; 5:4–7; 5:15–30;
                                            col. 2, 45-47;                             5:31–6:8; 8:4–27; 8:37–61; 9:23–48; 9:54–
                                                                                       10:39; 10:61–12:30; 12:57–13:3; 13:11–45;
                                            col. 5, ll. 54-63;
                                                                                       15:51–17:35; Figs. 1, 2, 3, 4; Claims 1, 13;
                                            col. 12, ll. 31-                           publications and other references cited in the
                                            34;                                        passages identified above, the prosecution
                                            col. 15, l. 53 –                           history of the ’427 patent and priority
                                            col. 17, l. 33                             applications, including without limitation the
                                            (Example 3)                                5/25/2011 Original Application, 8/4/2011
        “detecting the
                                                                                       Office Action, 8/24/2011 Amendment and
          amount”
                                            ’862 patent                                Reply under 37 CFR 1.111, 9/16/2011 Notice
                           No
                                                                                       of Allowance, 9/22/2011 Amendment under
       U.S. Patent No.     construction     col. 2, ll. 8-27;        “determining
                                                                                       37 CFR 1.312, 10/17/2011 Office Action,
6     8,101,427, claim 1   necessary:                                the amount at a
                                            col. 2, ll. 36-41;                         11/7/2011 Amendment under 37 CFR 1.312,
                           “detecting the                            detector”
                                                                                       11/17/2011 Office Action
       U.S. Patent No.     amount”          col. 5, ll. 50-57;
         8,409,862,
                                            col. 5, l. 62 –                            ’862 patent
        claims 1, 15
                                            col. 6, l. 3;                              Title; Abstract; 1:20–24; 2:8–49; 3:50–4:2;
                                                                                       4:19–35; 5:8–10; 5:50–6:3; 6:28–7:10; 8:54–
                                            col. 6, ll. 28-30;
                                                                                       62; 10:22–24; 11:35–67; 12:64–13:17; 13:50–
                                            col. 12, l. 64-                            14:40; 14:55–15:10; 18:24–33; Claims 1, 15;
                                            col. 13, l. 6                              publications and other references cited in the
                                            (Example 1);                               passages identified above, the prosecution
                                            col. 13, l. 51 –                           history of the ’862 patent and priority
                                            col. 14, l. 54                             applications, including without limitation the
                                            (Example 3);                               11/15/2010 Original Application and
                                                                                       Preliminary Amendment, 6/14/2011 Office
                                                                                       Action, 11/14/2011 Amendment and Reply

                                                                 6
                Case 1:18-cv-01436-MN Document 75 Filed 10/01/19 Page 9 of 11 PageID #: 4275




                              Plaintiff’s          Plaintiff’s            Defendant’s
           Term
No.                           Proposed              Intrinsic              Proposed              Defendant’s Intrinsic Evidence 3
        Patent/Claim
                             Construction          Evidence 2             Construction
                                                col. 14, l. 56 –                           under 37 CFR 1.111, 11/15/2011
                                                col. 15, l. 10                             Supplemental Amendment and Declaration of
                                                (Example 4);                               Michael P. Caulfield, 1/13/2012 Office
                                                col. 18, ll. 24-28                         Action, 3/28/2012 Request for Continued
                                                                                           Examination and Declaration of Michael P.
                                                                                           Caulfield, 8/15/2012 Office Action,
                                                                                           11/2/2012 Amendment and Reply under 37
                                                                                           C.F.R. 1.111, 11/30/2012 Notice of allowance

                                                                                          Title; Abstract; 1:12–19; 1:56–2:35; 2:37–
                                                                                          3:45; 3:50–55; 4:27–43; 5:4–7; 5:15–30;
                                                                                          5:31–6:8; 8:4–27; 8:37–61; 9:23–48; 9:54–
                             No                                                           10:39; 10:61–12:30; 12:57–13:3; 13:11–45;
          “relating the
                             construction                                “quantifying the 15:51–17:35; Figs. 1, 2, 3, 4; Claims 1, 13;
      detected ions to the                      col. 2, l. 39 –
                             necessary:                                  presence or      publications and other references cited in the
      presence or amount                        col. 3, l. 2;
                             “relating the                               concentration of passages identified above, the prosecution
       of said vitamin D
                             detected ions to   col. 3, ll. 5-21;        said vitamin D   history of the ’427 patent and priority
7      metabolite in said
                             the presence or                             metabolite in    applications, including without limitation the
            sample”                             col. 12, l. 38 –
                             amount of said                              said sample      5/25/2011 Original Application, 8/4/2011
                             vitamin D          col. 13, l. 52           based on the     Office Action, 8/24/2011 Amendment and
       U.S. Patent No.                          (Example 1)
                             metabolite in                               detected ions”   Reply under 37 CFR 1.111, 9/16/2011 Notice
      8,101,427, claim 1
                             said sample”                                                 of Allowance, 9/22/2011 Amendment under
                                                                                          37 CFR 1.312, 10/17/2011 Office Action,
                                                                                          11/7/2011 Amendment under 37 CFR 1.312,
                                                                                          11/17/2011 Office Action




                                                                     7
               Case 1:18-cv-01436-MN Document 75 Filed 10/01/19 Page 10 of 11 PageID #: 4276




                            Plaintiff’s       Plaintiff’s            Defendant’s
           Term
No.                         Proposed          Intrinsic               Proposed              Defendant’s Intrinsic Evidence 3
        Patent/Claim
                           Construction       Evidence 2             Construction
                                           Abstract;                                  Title; Abstract; 1:13–16; 1:53–2:33; 2:34–
                                           col. 2, ll. 37-39;                         3:28; 4:24–40; 5:14–27; 5:29–6:5; 8:1–24;
                                                                                      8:34–58; 9:20–45; 9:51–53; 10:17–36; 10:58–
                                           col. 2, ll. 45-49;                         11:45; 12:21–24; 12:32–62; 13:3–41; 15:47–
                                           col. 3, ll. 1-10;                          17:30; Figs. 1, 2, 3, 4; Claims 1, 11, 21, 31;
                                                                                      publications and other references cited in the
                                           col. 3, ll. 21-27;                         passages identified above, the prosecution
        “detecting the    No               col. 5, ll. 31-36;                         history of the ’867 patent and priority
         presence or      construction                              “determining      application, including without limitation the
          amount”         necessary:       col. 5, l. 61 –          the presence or   3/21/2006 Original Application, 4/12/2010
8                                          col. 6, l. 5;
                          “detecting the                            amount at a       Office Action, 7/9/2010 Amendment and
        U.S. Patent No.   presence or      col. 8, ll. 1-8;         detector”         Reply under 37 CFR 1.111, 10/5/2010 Office
      7,927,867, claim 21 amount”                                                     Action, 11/17/2010 Amendment and Reply
                                           col. 9, l. 51 –
                                                                                      under 37 CFR 1.111, 3/2/2011 Notice of
                                           col. 10, l. 11;
                                                                                      Allowance
                                           col. 13, ll. 8-41
                                           (Example 1);
                                           col. 15, l. 48 –
                                           col. 18, l. 30
                                           (Example 3)




                                                                8
               Case 1:18-cv-01436-MN Document 75 Filed 10/01/19 Page 11 of 11 PageID #: 4277




                              Plaintiff’s         Plaintiff’s            Defendant’s
           Term
No.                           Proposed            Intrinsic               Proposed              Defendant’s Intrinsic Evidence 3
        Patent/Claim
                             Construction         Evidence 2             Construction
                                                                                         Title; Abstract; 1:13–16; 1:53–2:33; 2:34–
                                                                                         3:28; 4:24–40; 5:14–27; 5:29–6:5; 8:1–24;
                          No                                                             8:34–58; 9:20–45; 9:51–53; 10:17–36; 10:58–
          “relating the   construction                                  “quantifying the 11:45; 12:21–24; 12:32–62; 13:3–41; 15:47–
      detected ions to thenecessary:                                    presence or      17:30; Figs. 1, 2, 3, 4; Claims 1, 11, 21, 31;
      presence or amount  “relating the        col. 2, ll. 43-67;       concentration of publications and other references cited in the
           of said 25-    detected ions to     col. 3, ll. 3-18;        said 25-         passages identified above, the prosecution
9     hydroxyvitamin D2   the presence or                               hydroxyvitamin history of the ’867 patent and priority
        in said sample”   amount of said       col. 12, l. 32 –         D2 in said       application, including without limitation the
                          25-                  col. 13, l. 41           sample based     3/21/2006 Original Application, 4/12/2010
        U.S. Patent No.   hydroxyvitamin       (Example 1)              on the detected Office Action, 7/9/2010 Amendment and
      7,927,867, claim 21 D2 in said                                    ions”            Reply under 37 CFR 1.111, 10/5/2010 Office
                          sample”                                                        Action, 11/17/2010 Amendment and Reply
                                                                                         under 37 CFR 1.111, 3/2/2011 Notice of
                                                                                         Allowance
                                                                                         Title; Abstract; 1:13–16; 1:53–2:33; 2:34–
                                                                                         3:28; 4:24–40; 5:14–27; 5:29–6:5; 8:1–24;
                                               col. 2, ll. 43-67;                        8:34–58; 9:20–45; 9:51–53; 10:17–36; 10:58–
                                                                                         11:45; 12:21–24; 12:32–62; 13:3–41; 15:47–
       “determining the                        col. 3, ll. 1-28;                         17:30; Figs. 1, 2, 3, 4; Claims 1, 11, 21, 31;
                             No
         presence or                           col. 5, ll. 51-60;                        publications and other references cited in the
                             construction
           amount”                                                      “quantifying the passages identified above, the prosecution
                             necessary:        col. 12, l. 32 –
10                                                                      presence or      history of the ’867 patent and priority
                             “determining      col. 13, l. 41
        U.S. Patent No.                                                 amount”          application, including without limitation the
                             the presence or   (Example 1);
       7,927,867, claims                                                                 3/21/2006 Original Application, 4/12/2010
                             amount”
           21 and 31                           col. 15, l. 48 –                          Office Action, 7/9/2010 Amendment and
                                               col. 18, l. 30                            Reply under 37 CFR 1.111, 10/5/2010 Office
                                               (Example 3)                               Action, 11/17/2010 Amendment and Reply
                                                                                         under 37 CFR 1.111, 3/2/2011 Notice of
                                                                                         Allowance

                                                                    9
